Citation Nr: 1421730	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  What evaluation is warranted for left ankle talocalcaneal coalition since March 23, 2010?

2.  What evaluation is warranted for a lumbosacral strain since March 23, 2010?

3.  What evaluation is warranted for bilateral foot callosities since March 23, 2010? 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was certified to the Board by the Columbia, South Carolina RO.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans' Law Judge in June 2012.  Unfortunately, a written transcript of the proceeding could not be produced.  In September 2012, the Veteran was informed of the above and was offered the opportunity to present for another hearing.  He did not respond.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of higher initial ratings for left ankle talocalcaneal coalition, a lumbosacral strain, and bilateral foot callosities.   Although the Veteran's June 2012 videoconference hearing was unable to be transcribed, the undersigned's hearing notes reflect that the Veteran reported treatment at the Greenville and Anderson VA Medical Centers in South Carolina.  These records are not associated with the claims file or electronic file.  On remand, the RO must attempt to locate these records and associate them with the file.  

Also, on remand the RO should afford the Veteran an additional opportunity to testify at a hearing.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record VA outpatient treatment records from the Greenville and Anderson South Carolina VA facilities.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records that are relevant to his claims.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Contact the Veteran and request that he clarify whether he wishes to testify before another hearing conducted by the Board of Veterans' Appeals.  

3. Thereafter, the record should again be reviewed and the claims readjudicated.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



